Citation Nr: 0118131	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-09 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder described as idiopathic erythema nodosum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant had active service from October 1953 to October 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The appellant's previous attempt to reopen his claim of 
service connection for a skin disorder described as 
idiopathic erythema nodosum was denied by the RO in a rating 
decision dated in February 1997.  He did not initiate an 
appeal with regard to this rating decision and therefore, it 
became final.

2.  Evidence received subsequent to the February 1997 rating 
decision of the RO is either cumulative or redundant of 
evidence that was before the RO at that time, or does not 
bear directly and substantially on the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's February 1997 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen a previously denied claim seeking entitlement to 
service connection for a skin disorder described as 
idiopathic erythema nodosum.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a), (c) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  See 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1100-06 (2000).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Unites 
States Court of Appeals for Veterans Claims (the Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The claim of service connection for a skin disorder described 
as erythema nodosum was originally denied in September 1983 
and confirmed on the basis of no new and material evidence in 
August 1990 and February 1997.  The RO's rating decision of 
February 1997 is the last final denial of the claim on any 
basis because he did not initiate an appeal within the time 
allowed by law and regulations.  In rendering the last prior 
denial, the RO had before it the appellant's service medical 
records and VA/private medical records.  It is noted that the 
service medical records are entirely silent as to any 
treatment or diagnosis of erythema nodosum; these records 
show that he was seen in just prior to service discharge for 
verruca acuminata, nonvenereal, in October 1955, which was 
treated by penile circumcision, and his discharge examination 
conducted six days later was negative for any complaints, 
findings, or diagnosis for any disorders of the skin.  
Regarding the erythema nodosum disorder (which involved his 
trunk, buttocks and legs), the post-service treatment records 
and the appellant's own reported history of this skin 
disorder reflect that it had its onset in the early 1970s 
(treated in 1975; reported on a VA examination by the 
appellant as having been a problem since 1972).  The 
appellant testified earlier at an RO hearing in September 
1983 that as far as he knew, he did not have erythema nodosum 
in service.  He had suffered from venereal warts in service, 
and this was apparently interpreted by a private physician as 
possibly the beginning of erythema nodosum.  The Board notes 
that the September 1983 RO hearing was for the purpose of 
establishing nonservice pension benefits for the appellant, 
which was granted by the RO.  The appellant's representative 
developed the issue of service connection for erythema 
nodosum based on a medical statement from a Dr. Hayes, dated 
August 1983.  Dr. Hayes stated that he was treating the 
appellant for erythema nodosum and that, "[f]rom his history 
he acquired this in the Canal Zone while in service in 
1955."  The RO continued to deny the claim because the 
service medical records did not corroborate the factual basis 
underlying Dr. Hayes' statement.

Additional evidence in the file consists, in essence of 
numerous medical treatment records for multiple physical, and 
psychiatric disorders, as well as his erythema nodosum 
disorder.  There are also several letters from doctors, 
submitted as evidence.  The first letter is an additional 
letter from Dr. Hayes, dated October 1989, which noted that 
the appellant had inflammatory lesions on his left leg since 
1974.  He noted that he diagnosed it as either erythema 
nodosum, or panniculitis.  The Board notes that Dr. Hayes' 
offers no medical opinion as to a relationship with the 
disorder and service in this letter.  A letter from W. R. 
Bowers, M.D., dated in April 1991 noted that he has known the 
appellant for several years.  He attests to the fact that the 
appellant is 100 percent disabled due to his various physical 
disorders.  He further noted that while making his 
observations, he has not done any formal testing of the 
appellant.  He re-emphasized that, "I have done no formal 
testing to access his actual disability."  The Board notes 
that this letter makes no mention of erythema nodosum.

Evidence submitted with the claim on appeal (filed in March 
1999) consisted of a second letter from Dr. Bower, dated 
February 1999.  Dr. Bower noted the appellant had been 
diagnosed in the past as having, "an usually severe and rare 
condition called chronic recurrent erythema nodosum," and it 
was his impression that this makes him undoubtedly totally 
disabled.  He added that, "apparently, this was acquired in 
the service."  The record on appeal also shows that RO-
directed efforts to obtain earlier-dated post service medical 
records (from the late 1950s forward) produced negative 
results.

The Board finds the newly-submitted evidence to be cumulative 
in nature and not material to the issue at hand.  Dr. Bower's 
1999 letter is new evidence, however, like Dr. Hayes' earlier 
statement, it does not offer a competent medical basis to 
link the appellant's erythema nodosum to service.  It is 
clear from his April 1991 letter that Dr. Bowers did not know 
the appellant until many years after service, and hence, as 
it does not appear that he had benefit of review of either 
his service records or the other medical evidence in the 
file, it appears that he relied exclusively on the 
appellant's self-reported medical history of in-service 
treatment for the skin disorder claimed as service connected, 
which as stated above, is not objectively corroborated by the 
medical evidence.  As such, his statement as to the 
"apparently" in-service etiology of the appellant's 
erythema nodosum disorder is insufficient to reopen this 
claim.  See Floyd v. Brown, 9 Vet. App. 88, 98 (1996) (citing 
well-established caselaw of the Court as to "immaterial" 
nature of a medical opinion where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis).  The Board does not question the veracity 
or credibility of Dr. Bowers.  Rather, it finds that the 
basis upon which his opinion was made was a recitation of 
medical history and service background from the appellant, 
and Dr. Hayes' August 1983 medical statement, which had 
already been found lacking in probative quality to reopen the 
claim and/or serve as a basis to award benefits.

Similarly, to the extent that the appellant's pleadings 
address this issue, these pleadings reflect no better than a 
reiteration of his previously considered contentions, and as 
such are not considered to be new.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Lay speculation on medical issues 
involving the presence or etiology of a disability are not 
probative to the claim on appeal and therefore, are deemed to 
be not material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to not be competent evidence for such 
purpose, and thus not material); see also, Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for a skin 
disorder.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A), 
no undue prejudice to the appellant is evident by the Board's 
disposition herein.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  Regarding the "duty to notify," the Board finds 
that the RO's development/notice letters, rating decision and 
statement of the case furnished to the appellant and his 
representative in connection with this appeal provided 
sufficient notice of the kind of information he would need to 
substantiate his claim, i.e., new and material evidence 
sufficient to reopen the previously denied claim.  
Furthermore, with respect to the duty to assist, the record 
shows that the RO made reasonable efforts to obtain relevant 
records and there is no indication from the appellant that 
there is any additional outstanding evidence which would be 
relevant to this claim, to include any records from the 
Social Security Administration (SSA).  On this latter point, 
the claims file shows that the appellant was initially 
awarded disability benefits from the SSA in 1970s, but as he 
has not claimed or indicated that any SSA administrative 
and/or medical records would provide a basis to reopen his 
claim, and as it is evident based on review of the evidence 
of record discussed above that such evidence would not be new 
and material in any case because there is no evidence to show 
that he had a chronic skin disorder in service or any 
continuity of symptomatology for same in the first twenty 
years after service or competent evidence to link any current 
skin disorder to an incident or event of his military service 
in 1953-55, further delay to obtain additional evidence is 
not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

For these reasons, the Board finds that VA has satisfied its 
duties to inform and assist the appellant in this case, and 
therefore, further development and further expending of VA's 
resources in this particular case is not warranted.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim seeking entitlement to service 
connection for a skin disorder described as idiopathic 
erythema nodosum, and the benefits sought remain denied.


		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

 


